                          Case 2:21-cv-00245-RFB-NJK Document 7
                                                              6 Filed 02/18/21
                                                                      02/17/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      CHERYL A. GRAMES
                    3 Nevada Bar No. 12752
                      Cheryl.Grames@lewisbrisbois.com
                    4 TARA U. TEEGARDEN
                      Nevada Bar No. 15344
                    5 Tara.Teegarden@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 Telephone: 702.893.3383
                      Facsimile: 702.893.3789
                    8
                      Attorneys for State Farm Mutual Automobile
                    9 Insurance Company

                   10
                                                         UNITED STATES DISTRICT COURT
                   11
                                                    DISTRICT OF NEVADA, SOUTHERN DIVISION
                   12

                   13
                        MICHAEL BENEDICT, an individual;                   Case No. 2:21-cv-00245-RFB-NJK
                   14
                                           Plaintiff,
                   15                                                      STIPULATION AND (PROPOSED)
                                  vs.                                      ORDER REGARDING DEADLINE TO
                   16                                                      FILE ANSWER TO PLAINTIFF’S
                      STATE FARM MUTUAL AUTOMOBILE                         COMPLAINT (ECF No. 1-1)
                   17 INSURANCE COMPANY, a Foreign
                      Corporation; DOES I-V; and ROE
                   18 CORPORATIONS VI-X, inclusive,,

                   19                      Defendants.
                   20

                   21            Plaintiff MICHAEL BENEDICT (“Plaintiff”), by and through his counsel of record, and

                   22 Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“Defendant”),

                   23 by and through its counsel of record (collectively, the “Parties”), hereby stipulate and agree that the

                   24 current deadline of February 19, 2021 for Defendant to file its Answer to Plaintiff’s Complaint (ECF

                   25 No. 1-1) is to be extended to and including February 26, 2021. This stipulation arises out of the

                   26 Parties’ agreement to provide Defendant time to receive and review the claim file pertaining to the

                   27 subject accident and underinsured motorist (“UIM”) claim so that State Farm may respond to the

                   28 allegations in Plaintiff’s Complaint.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4811-8287-5612.1
                          Case 2:21-cv-00245-RFB-NJK Document 7
                                                              6 Filed 02/18/21
                                                                      02/17/21 Page 2 of 2




                    1            This is the first request to extend the deadline for Defendant’s Answer, and the Parties do

                    2 not intend by it to delay these proceedings.

                    3

                    4 DATED this 17th day of February 2021.                    DATED this 17th day of February 2021.

                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP                      DRUMMOND LAW FIRM, P.C.
                    6
                         /s/ CHERYL A. GRAMES                                  /s/ CRAIG W. DRUMMOND
                    7   ROBERT W. FREEMAN                                      CRAIG W. DRUMMOND
                        Nevada Bar No. 3062                                    Nevada Bar No. 11109
                    8   CHERYL A. GRAMES                                       LIBERTY A. RINGOR
                        Nevada Bar No. 12752                                   Nevada Bar No. 14417
                    9   TARA U. TEEGARDEN                                     810 S. Casino Center Blvd., Suite 101
                        Nevada Bar No. 15344                                   Las Vegas, Nevada 89101
                   10   6385 S. Rainbow Boulevard, Suite 600                   Attorneys for Plaintiff Michael Benedict
                        Las Vegas, Nevada 89118
                   11   Attorneys for Defendant State Farm Mutual
                        Automobile Insurance Company
                   12

                   13
                                                                      ORDER
                   14
                                 IT IS SO ORDERED.
                   15
                                        February 18, 2021
                                 Dated: ___________________
                   16
                                                                                       _______________________________
                   17                                                                  U.S. DISTRICT   COURTJudge
                                                                                                                JUDGE
                                                                                       United States Magistrate
                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4811-8287-5612.1                                  2
